Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                       Response to Amendment
The terminal disclaimer filed on 1/27/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 11,191,670) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Based on applicant’s amendment, filed on 1/27/2022, see page 2 through 8 of the remarks, with respect to cancellation of claims 19, 23, and amended claims 1, 4, 5, 6, 8, 10-18 and 22, have been fully considered and are persuasive, upon further consideration the double patenting rejection and rejection of 103(a) for claims 1-18, 20-22 and 24, are hereby withdrawn.   
           The claims 1-18, 20-22 and 24 now renumbered as 1-22 are allowed.  
                                              

                                                   REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an imaging probe comprises a camera or endoscope with an external detector array, in which the probe is sized and shaped for surgical placement in an eye to image the eye from an interior of the eye during treatment. With instructions to identify a location of one or more of the ciliary body band, the scleral spur, Schwalbe's line, or Schlemm's canal from the image.
           Based on applicant’s amendment, with respect to claim 1, the closest prior art of record (Berlin and Shameli), Berlin reference is directed to devices and methods for treatment of human tissues, especially interior human tissue structures in the eye for restructuring, and more particularly for the treatment of glaucoma, and Shameli reference is directed to a set of pre-operative images may be captured of an anatomical structure using an endoscopic camera. Each 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Berlin and Shameli) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
February 12, 2022